DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in the “Cross Reference to Related Applications” section of the Specification, the current status of the parent application, U.S. Application Serial No. 15/038,487, which has now issued as U.S. Patent No. 10,400,354, has not been provided.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation “without the in-flight heat treatment” in line 5.  Claim 26 uses similar terminology in lines 3 and 7.  There is insufficient antecedent basis for this 

Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22 and 25-29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over European Patent Application Publication No. 0 527 489 to Okada et al. (“Okada”).
With regard to Claims 17-21, Okada discloses a nonwoven fabric having a plurality of meltblown fibers that comprise thermoplastic polyethylene terephthalate (“PET”) blended with thermoplastic polyolefin in a polymer blend.  See, e.g., Abstract, entire document.  Okada discloses that the PET is semi-crystalline because Okada teaches that “orientation crystallization of PET does not proceed smoothly,” page 3, lines 14-16, an “appropriate crystallization of PET” is provided, page 3, lines 52-54, and that partial crystallization is achieved via the “readily-i.e., measuring both the MD and CD after placing in an oven at 80 degrees C. for 60 minutes, 150 degrees C. for 60 minutes, and 150 degrees C. for 7 days, then providing an average value of shrinkage based on those values.  Nonetheless, it is reasonable to presume that the materials disclosed by Okada have a Shrinkage less than 15%.  Support for the presumption is found because Okada provides a similar construction, i.e., a nonwoven fabric having a meltblown construction, manufactured using similar materials, i.e. semi-crystalline polymer that does not contain a nucleating agent, to provide a product having the same features, i.e. dimensional stability and low shrink characteristics.  Further evidence is provided with the areal shrinkage data provided by Okada, which reports shrinkage values in the range of 1.8%, 3.0%, 3.0%, 8.6%, and 1.3% in its examples.  See, e.g., Table 1.  The burden is upon the applicant to show otherwise.   The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claim 22, Okada discloses an average fiber diameter of less than 10 microns.  Page 3, lines 49-52.  With regard to the heat flow curve properties recited in Claims 25 and 26, the compressive strength property recited in Claim 27, the maximum load tensile strength recited in Claim 28, and the apparent crystallite size recited in Claim 29, Okada does not specifically recite these properties.  Nonetheless, it is reasonable to presume that the meltblown nonwoven fabric materials disclosed by Okada possess the properties that are inherent to a similar material.  Support for the presumption is found because Okada provides a similar construction, i.e., a nonwoven fabric having a meltblown construction, manufactured using similar materials, i.e. semi-crystalline polymer that does not contain a nucleating agent, to provide a product having the same features, i.e. dimensional stability and low shrink characteristics.  The burden is upon the applicant to show otherwise.   

Claims 17-22 and 24-31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2008/0160861 to Berrigan et al. (“Berrigan”).
With regard to Claims 17-19 and 21, Berrigan discloses a nonwoven fibrous web comprising meltblown fibers of a thermoplastic polymer material.  See, e.g., Abstract, entire document.  Berrigan discloses that the thermoplastic polymer can be semi-crystalline polyethylene terephthalate (“PET”) with strain-induced crystallized portions and amorphous portions.  Paragraph [0013].  Berrigan also shows that nucleating agents are not utilized to effectuate nucleation.  See, e.g., paragraphs [0082] to [0084] (Examples 1-4 wherein no i.e., measuring both the MD and CD after placing in an oven at 80 degrees C. for 60 minutes, 150 degrees C. for 60 minutes, and 150 degrees C. for 7 days, then providing an average value of shrinkage based on those values.  Nonetheless, it is reasonable to presume that the materials disclosed by Berrigan have a Shrinkage less than 15%.  Support for the presumption is found because Berrigan provides a similar construction, i.e., a nonwoven fabric having a meltblown construction, manufactured using similar materials, i.e. semi-crystalline polymer that does not contain a nucleating agent, to provide a product having the same features, i.e. dimensional stability and low shrink characteristics.  Further evidence is provided with the percentage shrinkage data provided by Berrigan, which reports shrinkage values in the range of 1% to 4% in its examples.  See, e.g., Table 2.  The burden is upon the applicant to show otherwise.   The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claim 20, Berrigan discloses that the PET can be blended with another thermoplastic polymer, such as polyolefin.  Paragraph [0063].  With regard to Claim 22, Berrigan reports an average fiber diameter of less than 10 microns.  Table 1, Example 2.  With regard to Claim 24, Berrigan discloses a basis i.e., a nonwoven fabric having a meltblown construction, manufactured using similar materials, i.e. semi-crystalline polymer that does not contain a nucleating agent, to provide a product having the same features, i.e. dimensional stability and low shrink characteristics.  The burden is upon the applicant to show otherwise.  With regard to Claim 30, Berrigan discloses the webs may include particulate matter.  Paragraph [0071].  With regard to Claim 31, Berrigan discloses that the web may further include staple fibers.  Paragraphs [0066], [0072], and [0084].

Claim Rejections - 35 USC § 103
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Berrigan in view of U.S. Patent Application Publication No. 2012/0088424 to Eric et al. (“Eric”).
Berrigan does not disclose that the solidity of the nonwoven fibrous structure is 0.5% to 12%.  Eric is also related to dimensionally stable nonwoven fibrous webs made from thermoplastic polyester.  See, e.g., Abstract, entire document.  Eric teaches that dimensionally stable nonwoven fibrous webs can have exceptional absorbent properties, exhibit high porosity, and exhibit high permeability when provided with a low solidity.  Paragraphs [0018] and [0045].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a low solidity, such as in the range of 0.5% to 12%, to the nonwoven fibrous structure disclosed by Berrigan in order to provide the fibrous structure with good porosity and permeability, as shown to be known in the related art of dimensionally stable polyester fabrics by Eric.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789